UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

DAVID CHOJNACKI,

                       Plaintiff,           1:18-cv-00610-MAT
                                            DECISION AND ORDER
                              -v-

Commissioner of Social Security,

                  Defendant.
____________________________________

                                    INTRODUCTION

     David Chojnacki (“Plaintiff”), represented by counsel, brings

this action under Title II of the Social Security Act (“the Act”),

seeking review of the final decision of the Commissioner of Social

Security    (“the     Commissioner”       or     “Defendant”),        denying    his

application for Disability Insurance Benefits (“DIB”).                  Docket No.

1.   The    Court     has   jurisdiction       over    the   matter   pursuant   to

42 U.S.C. § 405(g).         Presently before the Court are the parties’

competing    motions    for    judgment    on    the    pleadings     pursuant    to

Rule 12(c) of the Federal Rules of Civil Procedure.                     See Docket

Nos. 12, 14, 15.        For the reasons set forth below, Plaintiff’s

motion for judgment on the pleadings is granted, and Defendant’s

motion is denied. The Commissioner’s decision is reversed, and the

matter is remanded to the Commissioner for further administrative

proceedings.

                             PROCEDURAL BACKGROUND

     On    November    11,    2014,    Plaintiff      protectively     filed      an

application for DIB, alleging disability as of January 2, 2013, due
to   the    following        impairments:          depression;     bulging     discs;    a

partially removed disc; drop foot; cartilage damage in his hips;

tendinitis in his right elbow; and arthritis.                           Administrative

Transcript (“T.”) 170, 230-31. The claims were initially denied on

December 30, 2014.              T. 170, 240-44.         At Plaintiff’s request, a

video hearing was conducted on December 1, 2016, by administrative

law judge (“ALJ”) Benjamin Chaykin.                    T. 170, 183-229.        Plaintiff

appeared in Buffalo New York, and the ALJ presided over the hearing

from Alexandria, Virginia.                  Id.     The ALJ issued an unfavorable

decision on April 3, 2017.                  T. 167-79.         Plaintiff appealed the

decision to the Appeals Council, which denied his request for

review on March 26, 2018, making the ALJ’s decision the final

determination of the Commissioner.                   T. 1-4.    This action followed.

                                   THE ALJ’S DECISION

      The    ALJ         applied      the     five-step        sequential     evaluation

promulgated by the Commissioner for adjudicating disability claims.

 See 20 C.F.R. § 404.1520(a).                       The ALJ initially found that

Plaintiff met the insured status requirements of the Act through

September 30, 2019.              T. 172.           At step one of the sequential

evaluation,        the    ALJ   found       that    Plaintiff    had   not    engaged    in

substantial gainful activity since June 15, 2013, the amended

alleged onset date.             Id.

      At    step    two,     the      ALJ   determined    that     Plaintiff     had    the

following “severe” impairments: lumbar spine degenerative disc

disease     status       post    remote      laminectomy;       obesity;     right   elbow


                                              -2-
tendinitis; left bicep tendon tear; cervical spine degenerative

disc disease; and right shoulder rotator cuff tear.                Id.   The ALJ

also determined that Plaintiff’s medically determinable impairments

of hypertension, history of carpal tunnel syndrome status post

release   surgery,        peripheral    nerve       disease,     bilateral     hip

degenerative joint disease, gout, obstructive sleep apnea, migraine

headaches, deep vein thrombosis of the left lower extremity,

affective disorder, and left foot osteoarthritis did not cause

significant work-related functional limitations and thus was non-

severe.   T. 173.

     At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1.        T. 176.      The ALJ specifically considered

Listings 1.02 and 1.04, as well as SSR 02-1p, as it relates to

Plaintiff’s obesity.        Id.

     Before proceeding to step four, the ALJ found that Plaintiff

retained the residual functional capacity (“RFC”) to perform light

work, as defined in 20 C.F.R. § 404.1567(b), except that he:

“cannot   climb     ladders,      ropes,     and    scaffolds,     but   he    can

occasionally climb ramps and stairs.               He can occasionally stoop,

crouch,   kneel,    and    crawl.      [Plaintiff]     can     frequently     reach

bilaterally and can occasionally operate foot controls with the

left lower extremity.”        Id.




                                       -3-
         At step four, the ALJ concluded that Plaintiff was capable of

performing his past relevant work as a collections clerk.                          T. 178.

The ALJ accordingly found that Plaintiff was not disabled as

defined in the Act.              T. 179.

                                     SCOPE OF REVIEW

         A     district     court     may     set     aside        the   Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                   42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”).          “Substantial evidence means ‘such relevant evidence

as   a       reasonable    mind    might    accept    as    adequate      to     support   a

conclusion.’”           Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).      The    reviewing       court    nevertheless        must

scrutinize the whole record and examine evidence that supports or

detracts from both sides.                  Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted).                   “The deferential standard of

review         for     substantial     evidence       does     not       apply     to   the

Commissioner’s conclusions of law.”                   Byam v. Barnhart, 336 F.3d

172, 179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109,

112 (2d Cir. 1984)).

                                            -4-
                                    DISCUSSION

      Plaintiff contends that remand is warranted for the following

reasons: (1) the ALJ erred by assessing an RFC without any mental

limitations;    (2)    the    ALJ’s    finding   that     Plaintiff’s            mental

impairments were non-severe is not supported by the record; (3) the

ALJ erred in his evaluation of the opinion of Plaintiff’s treating

psychologist, Ismael Gonzalez, Psy.D.; and (4) the RFC finding that

Plaintiff can “frequently” reach bilaterally is not supported by

the record.     See Docket No. 12-1 at 19-30.               For the following

reasons, the Court finds that the ALJ erred in his evaluation of

opinion evidence offered by Dr. Gonzalez and in his assessment of

Plaintiff’s    physical      RFC.     Accordingly,    the    decision        of     the

Commissioner is reversed, and the case is remanded for further

administrative proceedings.

I.          Evaluation of Dr. Gonzalez’s Opinion

      Plaintiff argues that the ALJ erred in assessing the opinion

of his treating psychologist, Dr. Gonzalez. See Docket No. 12-1 at

23.     Defendant responds that the ALJ gave “good reasons” for

affording Dr. Gonzalez’s opinion little weight. Docket No. 14-1 at

12-13.

      The   treating    physician      rule    requires     an   ALJ        to     give

controlling weight to a treating physician’s opinion when that

opinion is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the

other    substantial    evidence       in    [the]   record.”          20        C.F.R.

                                       -5-
§ 404.1527(c)(2); see also Green-Younger v. Barnhart, 335 F.3d 99,

106 (2d Cir. 2003).            An ALJ may give less than controlling weight

to    a    treating      physician’s    opinion       if     it    does    not    meet       this

standard, but must “comprehensively set forth [his or her] reasons

for       the   weight    assigned     to   a   treating          physician’s     opinion.”

Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004); 20 C.F.R.

§ 404.1527(c)(2) (“We will always give good reasons in our notice

of    determination           or   decision     for    the    weight       we    give        [the

claimant’s] treating source’s medical opinion.”).                                The ALJ is

required to consider “the length of the treatment relationship and

the       frequency      of   examination;      the    nature       and    extent       of    the

treatment relationship; the relevant evidence, particularly medical

signs       and   laboratory        findings,     supporting         the    opinion;          the

consistency of the opinion with the record as a whole; and whether

the physician is a specialist in the area covering the particular

medical issues” in determining how much weight to afford a treating

physician’s opinion. Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir.

2008) (quotations, alterations, and citations omitted); see also

20 C.F.R. §§ 404.1527(c)(1)-(6).                  “The regulations also specify

that the Commissioner ‘will always give good reasons in [her]

notice of determination or decision for the weight [she] give[s]

[claimant’s] treating source’s opinion.’” Halloran, 362 F.3d at 32

(quoting 20 C.F.R. § 404.1527(d)(2)) (alterations in original).

          Plaintiff      began     treating     with       Dr.      Gonzalez,       a    staff

psychologist at the Veterans Health Administration of Western New


                                            -6-
York, on June 14, 2016.         T. 1067, 1069.       On November 17, 2016, Dr.

Gonzalez completed a “Medical Treating Source Statement - Mental

Impairment,”    opining    on    Plaintiff’s        mental    impairments.     Dr.

Gonzalez found that Plaintiff had a rating of “Poor/None” (meaning

“[c]omplete loss of ability to perform the named activity in

regular, competitive employment and in a sheltered work setting;

could do so only to meet basic needs at home”) in the following

categories of mental functioning: the ability to remember work-like

procedures; the ability to understand and remember very short and

simple instructions; the ability to carry out very short and simple

instructions;    the    ability    to    maintain     attention    for   extended

periods of two hour segments; the ability to maintain regular

attendance and be punctual within customary tolerances; the ability

to   sustain   ordinary    routine      without     special    supervision;    the

ability to work in coordination with or proximity to others without

being (unduly) distracted by them; the ability to make simple work-

related decisions; the ability to complete a normal workday and

workweek without interruptions from psychologically based symptoms

and perform at a consistent pace without an unreasonable number and

length of rest periods, which requirements are usually strict; the

ability   to   accept     instructions        and   respond    appropriately    to

criticism from supervisors; the ability to respond appropriately to

changes in a routine work setting; and the ability to be aware of

normal hazards and take appropriate precautions.                    T. 1067-68.

Plaintiff had a rating of “Fair” (defined as “[s]ubstantial loss of


                                        -7-
ability to perform the named activity in regular, competitive

employment and, at best, could do so only in a sheltered work

setting where special considerations and attention are provided”),

in the following areas of mental functioning: the ability to ask

simple questions or request assistance, and the ability to get

along with coworkers or peers without unduly distracting them or

exhibiting behavioral extremes.      Id.

      Dr. Gonzalez explained the assessment of Plaintiff, including

that Plaintiff exhibits a depressed mood nearly every day; has a

sleep   disturbance    that   impacts      his   ability    to    focus     and

concentrate; exhibits “psychomotor retardation,” resulting in a

diminished ability to think or concentrate, and indecisiveness; and

experiences a loss of energy.     T. 1068.       Dr. Gonzalez opined that

these symptoms “cause clinical significant distress or impairment

in social, occupational, or other areas of functioning. This is in

my   opinion   aggravated   by chronic     pain issues      in   addition   to

psychological conditions.”     Id.

      At step two of the sequential evaluation, the ALJ found that

Plaintiff’s affective disorder was non-severe.             T. 173.   The ALJ

discussed the opinion offered by Dr. Gonzalez, but afforded it only

“little weight,” because “the extreme limitations identified are

not supported by the medical evidence of record.”          T. 175.   The ALJ

provided the following reasoning:

      For instance, prior to June 2016, the claimant was
      working part-time as a taxi driver, which necessitated
      interacting with the public as well as making (driving-


                                  -8-
      related) decisions and prolonged concentrating.     More
      recent treatment notes are also inconsistent with this
      opinion; as noted above, they record the claimant’s
      appropriate grooming, active participation in group
      therapy, and goal-directed though process. Dr. Gonzales’
      opinion is also inconsistent with the other opinions of
      record,   including   the  opinions   provided   by  the
      psychological consultative examiner and State agency
      psychological consultant, who are more familiar with the
      disability program.

Id.   The ALJ gave “great weight” to the December 2014 opinions of

Dr. Santarpia, the consultative examiner, and M. Marks, the state

agency psychological consultant.         T. 175-76.

      The Court is cognizant that “the opinions of a consultative

examiner may be provided great weight and establish substantial

evidence supporting the ALJ’s decision.”          Donaldson v. Berryhill,

No. 2:17-cv-2000(ADS), 2018 WL 4845740, at *8 (E.D.N.Y. Oct. 4,

2018).   Further, “[i]f the consultative examiner’s opinion is more

consistent with the medical evidence than a treating physician’s

opinion, the ALJ may accord the consultative examiner’s opinion

greater weight.”    Id.

      Despite the fact that an ALJ may afford greater weight to the

opinion of a consultative examiner than the opinion of a treating

physician, in this case, the ALJ erred by giving great weight to

the opinions of Dr. Santarpia and M. Marks, and only little weight

to the opinion of Dr. Gonzalez.          Specifically, the ALJ failed to

give “good reasons” for rejecting Dr. Gonzalez’s opinion.                  The

Court    notes   that     “‘a   reason    .   .   .   that   relies   on     a

mischaracterization of the record cannot be a good reason [for



                                    -9-
disregarding     a     treating        source’s      opinion].’”                Lloyd    v.

Commissioner, 335 F. Supp. 3d 472, 479 (W.D.N.Y. 2018) (quoting

Wilson v. Colvin, 213 F. Supp. 3d 478, 485 (W.D.N.Y. 2016))

(alternations in original).              To that end, the ALJ points to

Plaintiff’s     part-time       work     as    a    taxi    driver         as    evidence

contradicting    Dr.    Gonzalez’s       opinion.          At   the   administrative

hearing, Plaintiff testified that he worked twenty hours per week

driving people to their medical appointments. T. 195-96. However,

Plaintiff further testified that he could not continue in that

position and left due to “physical [and] mental” reasons.                         T. 197.

Plaintiff elaborated that he had trouble interacting with the

individuals he drove, see T. 219-20, which is contrary to the ALJ’s

reasoning     that Plaintiff’s         ability     to   work as       a    taxi    driver

demonstrated that he was able to concentrate, make decisions, and

interact with the public. In other words, the ALJ mischaracterized

Plaintiff’s ability to perform his past work as a taxi driver.

“This   was   improper    and    cannot       constitute        a   good    reason      for

rejecting the opinion of a treating physician.”                       Lloyd, 335 F.

Supp. 3d at 479.

     The ALJ next refers to more recent mental health treatment

notes, which document participation in group therapy and largely

normal mental status examinations.                 See, e.g., T. 1038-64.               The

Court has reviewed the medical records from Plaintiff’s mental

health treatment which, for purposes of this claim, date back to

July 2014.    T. 443.    A July 2014 treatment note from the Buffalo VA

                                        -10-
notes that Plaintiff received some mental health treatment for

depression     in    2010.        T.   444.       Plaintiff’s       medical   records

demonstrate that he consistently exhibited signs of depression, and

was assessed by various providers with some form of depression,

between 2014 and 2016.           See, e.g., T. 408-12, 425-28, 435-39, 799-

800, 848, 862-63, 867-68, 888-89, 949, 950-52, 960, 1038-39, 1053,

1056, 1059, 1062-63.            Treatment notes from Plaintiff’s sessions

with    Dr.    Gonzalez      indicate     ongoing       symptoms    of     depression.

T. 1038-39, 1053, 1056, 1059-60, 1062-63. While Plaintiff at times

reported an improvement in symptoms, more recent treatment notes

from   November     2,    2016    state    that    Plaintiff       was   engaging    in

gambling, which caused financial stress.                  T. 1038.       Dr. Gonzalez

assessed Plaintiff’s insight and judgment as “low” based on this

behavior.      T. 1039.

       Finally,     the   ALJ    noted    that    Dr.    Gonzalez’s      opinion    was

inconsistent with the opinions of Dr. Santarpia and M. Marks,

who she reasoned “are more familiar with the disability program.”

T. 175.       This reasoning, standing alone, is contrary to the

treating      physician      rule,     which     requires    that    the    ALJ    give

controlling weight to the opinion of a treating physician, unless

the ALJ is able to articulate “good reasons” for discounting the

opinion.       The articulation of “good reasons” is particularly

important in cases involving mental health impairments:

       Because mental disabilities are difficult to diagnose
       without subjective, in-person examination, the treating
       physician rule is particularly important in the context


                                          -11-
     of mental health.       When examining psychiatric or
     psychological evidence, it is important that greater
     weight be given to those physicians who have a
     relationship with the patient.         The opinions of
     physicians or psychologists who do not have a treatment
     relationship with the individual are weighed by stricter
     standards, based to a greater degree on medical evidence,
     qualifications, and explanations for the opinions, than
     are required of treating sources.

Richardson v. Astrue, No. 09-CV-1841, 2009 WL 4793994, at *7

(S.D.N.Y.   Dec.    14,   2009)    (internal   quotations   and   citations

omitted). As explained above, the ALJ did not offer “good reasons”

for discounting the opinion of Dr. Gonzalez.

     The Court further notes that the opinions of Dr. Santarpia and

M. Marks are from 2014, and are not as current as the opinion

offered by Dr. Gonzalez.      See T. 175-76; see also Sabrina L. o/b/o

T.L. v. Berryhill, No. 1:17-cv-00542-CCR, 2018 WL 6521760, *10

(W.D.N.Y. Dec. 11, 2018).         Due to this gap in time, Dr. Santarpia

did not have the benefit of reviewing Dr. Gonzalez’s treatment

notes at the time she rendered her opinion.         See id. at *11.

     Dr. Gonzalez is the only treating source in the record who

offered an opinion on Plaintiff’s functional limitations resulting

from his mental impairment.        Dr. Gonzalez evaluated Plaintiff in-

person on a regular basis, and his opinion as to Plaintiff’s mental

limitations is particularly restrictive. Despite this, the ALJ

concluded that Plaintiff had no severe mental impairment and no

mental limitations. The Court finds that the ALJ did not provide

“good reasons” for discounting Dr. Gonzalez’s opinion as to the

severity    of     Plaintiff’s     mental   impairments     and   resulting


                                     -12-
limitations because the ALJ’s rationale was largely based on a

mischaracterization of the record and stale medical opinions from

non-treating sources, one of whom did not even examine Plaintiff.

Although Plaintiff had some normal mental status examinations, that

is    insufficient       to    rebut    the    properly     supported,      restrictive

opinion from Plaintiff’s treating psychologist, Dr. Gonzalez. In

sum, the Court finds that the ALJ’s assessment of Dr. Gonzalez’s

opinion is legally flawed and is not based on substantial evidence.

II.            Assessment of the Physical RFC

       Plaintiff also argues that the assessed RFC, which requires

him to “frequently” reach bilaterally, is not supported by the

record.    See Docket No. 12-1 at 28.

       “When     assessing       a     disability        claim,    an     ALJ   has     the

responsibility of determining a claimant’s RFC based on all of the

relevant       medical    and     other       evidence    of    record.”        Mack    v.

Commissioner,      No.        1:18-cv-00265-MAT,         2019     WL    1994279,   at    *4

(W.D.N.Y. May 6, 2019) (citations omitted). “[T]he ALJ is required

to articulate the reasons for the RFC determination, which ‘must

include a narrative discussion describing how the evidence supports

each conclusion.’”            Quinto v. Berryhill, No. 3:17-cv-00024(JCH),

2017 WL 6017931, at *5 (D. Conn. Dec. 1, 2017) (quoting SSR 96-8p,

at *7)).

       An RFC finding need not correspond to any particular medical

opinion; rather, the ALJ must weigh and synthesize all evidence

available to render an RFC finding that is consistent with the

                                          -13-
record as a whole.   Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir.

2013); see also O’Neil v. Colvin, No. 13-CV-575-JTC, 2014 WL

5500662, at *6 (W.D.N.Y. Oct. 30, 2014) (“the ALJ’s RFC finding

need not track any one medical opinion”).    However, “[a]n ALJ is

prohibited from ‘playing doctor’ in the sense that ‘an ALJ may not

substitute his own judgment for competent medical opinion.’      This

rule is most often employed in the context of the RFC determination

when the claimant argues either that the RFC is not supported by

substantial evidence or that the ALJ has erred by failing to

develop the record with a medical opinion on the RFC.”     Quinto,

2017 WL 6017931, at *12 (internal citations omitted).

     In arriving at Plaintiff’s physical RFC, the ALJ assessed

opinion evidence from two sources.    The ALJ explained:

     As for the opinion evidence, consultative examiner John
     Schwab, DO, examined the claimant in December 2014 and
     opined that the claimant did not have any restrictions
     based on the findings from that examination.         This
     opinion is given little weight because additional medical
     evidence of record considered alongside the claimant’s
     subjective complaints indicates a greater degree of
     limitation due to the combine[d] effect of the claimant’s
     multiple impairments.

     Following the claimant’s October 2015 motor vehicle
     accident, orthopedic treatment notes from Anish Patel,
     RPA-C with A. Marc Tetro, MD, include the opinion that
     the claimant was unable to work and would be considered
     disabled with regards to his usual occupation.     This
     opinion is given little weight both because it is
     conclusory (it does not address specific functional
     limitations) and because it contemplates only the
     claimant’s ability to perform the job he had at that
     time.

T. 178 (internal citations omitted) (emphasis added).



                               -14-
     As noted above, an RFC finding need not correspond to any

particular medical opinion.             See Cruz v. Colvin, No. 3:13-cv-

723(MAD/TWD), 2014 WL 4826684, at *14 (N.D.N.Y. Sept. 29, 2014)

(ALJ properly credited portion of consultative examiner’s opinion,

but discounted remainder of the opinion).                However, in this case,

the Court is unable to discern from the written determination how

the ALJ arrived at the physical limitations assessed in the RFC,

including that Plaintiff can perform bilateral reaching on a

frequent basis.

     The ALJ found that Plaintiff had multiple severe impairments,

including back, shoulder, and arm impairments.                T. 172.    The ALJ

also assessed several specific functional limitations in the RFC,

including     that     Plaintiff    cannot     climb     ladders,    ropes,   and

scaffolds; can occasionally climb ramps and stairs, stoop, crouch,

kneel, and crawl, and operate foot controls with the left lower

extremity; and can frequently reach bilaterally. T. 176. However,

as noted by the ALJ, Dr. Schwab found “no restrictions,” and

therefore he did not assess any functional limitations.                       See

T. 178, see also T. 501.           Similarly, the opinions offered by Dr.

Tetro   and    RPA-C     Patel     do   not    include    specific    functional

limitations.    See T. 178.        In other words, based on the discussion

included in the written determination, it appears that the ALJ did

not refer to any useful opinion evidence to help inform his

assessment of Plaintiff’s physical limitations.                Rather, the ALJ

assessed Plaintiff’s physical RFC in a vacuum, i.e., without any


                                        -15-
medical opinion evidence as to how often Plaintiff is able to

climb, stoop, crouch, kneel, crawl, operate foot controls, and

reach.     While     the   written    determination     includes   a   detailed

discussion of the medical evidence relating to Plaintiff’s lower

back, cervical spine, shoulder, and right elbow impairments (see

T. 177-78), this discussion is comprised of raw medical data, such

as   treatment   notes,     examinations,     and    imaging   studies     (id.).

“Where the record primarily discusses a plaintiff’s impairments,

symptoms, and treatment, but does not shed light on the plaintiff’s

physical limitations, the ALJ may not rely on the record in

determining the plaintiff’s RFC.”            Spivey v. Commissioner, 338 F.

Supp. 3d 122, 128 (W.D.N.Y. 2018); see also Quinto, 2017 WL

6017931, at *12 (“[w]here the medical findings in the record merely

diagnose the claimant’s exertional impairments and do not relate

these    diagnoses    to   specific    residual      capacities    .   .   .   the

Commissioner may not make the connection himself.”) (internal

quotations and citation omitted) (alternations in original). It is

not clear to the Court how the ALJ arrived at the specific

functional limitations assessed in the RFC.             On remand, should the

ALJ assess specific physical functional limitations, he should work

to further develop the record to obtain a useful medical opinion as

to those limitations.

III. Plaintiff’s Remaining Arguments                Finding remand necessary

for the reasons explained above, the Court need not and does not




                                      -16-
reach Plaintiff’s remaining arguments concerning the step two

analysis.

                             CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 12) is granted to the extent that the

Commissioner’s decision is reversed, and the matter is remanded to

the Commissioner for further proceedings consistent with this

Decision and Order.   The Commissioner’s motion for judgment on the

pleadings (Docket No. 14) is denied.         The Clerk of Court is

directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.


                                  S/Michael A. Telesca
                                  _____________________________
                                  HONORABLE MICHAEL A. TELESCA
                                  United States District Judge


Dated:      November 5, 2019
            Rochester, New York




                                  -17-
